               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                   CIVIL CASE NO. 3:19-cv-00511-MR


HERBERT J. ROBINSON JR.,         )
                                 )
                     Petitioner, )
                                 )                      MEMORANDUM OF
               vs.               )                      DECISION AND ORDER
                                 )
ERIK A. HOOKS, Secretary of      )
                             1
Department of Public Safety,     )
                                 )
                     Respondent. )
________________________________ )

      THIS MATTER is before the Court on initial review of the pro se

Petitioner’s § 2254 Petition for Writ of Habeas Corpus [Doc. 1]; the

Petitioner’s Motion to Proceed in Forma Pauperis [Docs. 4, 6]; and the

Petitioner’s Motion for New Trial. [Doc. 10].

I.    BACKGROUND

      Herbert Robinson Jr. (the “Petitioner”) is a prisoner of the state of North

Carolina who was convicted of first-degree rape of a child under thirteen and


1 Rule 2(a) of the Rules Governing Section 2254 Cases in the United States District
Courts requires that “the petition must name as respondent the state officer who has
custody” of the petitioner. Rule 2(a), 28 U.S.C. foll. § 2254. North Carolina law mandates
that the Secretary of the Department of Public Safety is the custodian of all state inmates
and he has the power to control and transfer them. See N.C. Gen. Stat. § 148-4 (2017)
(“The Secretary of Public Safety shall have control and custody of all prisoners serving
sentence in the State prison system[.]”). Accordingly, Erik A. Hooks, the current Secretary
of Public Safety, is the proper respondent in this action.


         Case 3:19-cv-00511-MR Document 17 Filed 11/13/20 Page 1 of 6
one count of first-degree kidnapping on January 28, 2014 in Union County

Superior Court. The trial court sentenced the Petitioner to a term of 380

months to 468 months imprisonment.

      The Petitioner appealed to the North Carolina Court of Appeals. On

June 2, 2015, the North Carolina Court of Appeals affirmed the trial court’s

decision. State v. Robinson, 241 N.C. App. 400, 775 S.E.2d 36 (2015)

(Table).     The Petitioner did not file a Petition for Discretionary Review

(“PDR”) in the North Carolina Supreme Court.

      On October 28, 2016, the Petitioner filed a Motion for Appropriate

Relief in the Union County Superior Court. [Doc. 12 at 5]. On May 23, 2018,

the Union County Superior Court denied the Petitioner’s MAR. [Id. at 7]. On

June 7, 2018, the Petitioner filed a petition for writ of certiorari in the North

Carolina Court of Appeals. [Id. at 8]. On October 16, 2019, the North

Carolina Court of Appeals denied the Petitioner’s petition for writ of certiorari.

State v. Robinson, Case No. P-18-774 at Doc. 2 (NC. Ct. App. Oct. 16,

2019).

      On October 1, 2019, the Petitioner filed the present habeas petition in

this Court. [Doc. 1]. On October 16, 2019, the Petitioner filed a Motion to

Proceed in Forma Pauperis. [Doc. 6]. On March 2, 2020, the Petitioner filed

a Motion for New Trial. [Doc. 10].


                                        2

           Case 3:19-cv-00511-MR Document 17 Filed 11/13/20 Page 2 of 6
II.   DISCUSSION

      The Court first considers the Petitioner’s requests to proceed in forma

pauperis. [Docs. 4, 6]. Based on the information provided by the Petitioner,

the Court is satisfied that Petitioner does not have sufficient resources with

which to pay the filing fee for this matter. Therefore, the Petitioner’s Motions

to Proceed in Forma Pauperis will be granted.

      The Court next considers the Petitioner’s habeas petition. In reviewing

that petition, the Court is guided by Rule 4 of the Rules Governing Section

2254 Cases in the United States District Courts, which directs the district

court to dismiss a habeas petition when it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to relief. Rule 4,

28 U.S.C.A. foll. § 2254.

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

provides a statute of limitations for § 2254 petitions by a person in custody

pursuant to a state court judgment. 28 U.S.C. § 2244(d)(1). The AEDPA

provides that the petition must be filed within one year of the latest of:

            (A) the date on which the judgment became final by
            the conclusion of direct review or the expiration of the
            time for seeking such review;

            (B) the date on which the impediment to filing an
            application created by State action in violation of the
            Constitution or laws of the United States is removed,


                                       3

        Case 3:19-cv-00511-MR Document 17 Filed 11/13/20 Page 3 of 6
            if the applicant was prevented from filing by such
            State action;

            (C) the date on which the constitutional right asserted
            was initially recognized by the Supreme Court, if the
            right has been newly recognized by the Supreme
            Court and made retroactively applicable to cases on
            collateral review; or

            (D) the date on which the factual predicate of the
            claim or claims presented could have been
            discovered through the exercise of due diligence.

Id. The limitations period is tolled during the pendency of a properly filed

state post-conviction action. 28 U.S.C. § 2244(d)(2).

      After the Petitioner’s direct appeal was denied on June 2, 2015, he had

thirty-five days, until July 7, 2015, to file a PDR in the North Carolina

Supreme Court. See N.C. R. App. P. 15(b)3 (“A petition for review following

determination by the Court of Appeals shall be . . . filed and served within

fifteen days after the mandate of the Court of Appeals has been issued to

the trial tribunal.”); N.C. R. App. P. 32(b) (“Unless a court orders otherwise,

its clerk shall enter judgment and issue the mandate of the court twenty days

after the written opinion of the court has been filed with the clerk.”). Because

the Petitioner did not file a PDR within those thirty-five days, he could not file

a petition for writ of certiorari with the United States Supreme Court. Harb v.

Keller, No. 1:09-cv-00766, 2010 WL 3853199, at *3 (M.D.N.C. Sept. 28,

2010) (“The United States Supreme Court has no jurisdiction to review, by
                                        4

        Case 3:19-cv-00511-MR Document 17 Filed 11/13/20 Page 4 of 6
way of certiorari, intermediate state appellate court rulings when, as here,

the petitioner fails to seek available review in the highest court of the State.”)

(citations omitted). Accordingly, the Petitioner's conviction became final on

July 7, 2015, when the time for seeking review from the North Carolina

Supreme Court expired. See § 2244(d)(1)(A). The AEDPA’s one-year

statute of limitations then started running until it ultimately expired on July 7,

2016.

        The Petitioner did not file his MAR until October 28, 2016, after the

AEDPA’s statute of limitations had expired. The Petitioner also did not file

the present habeas petition until October 1, 2019 and did not file his Motion

for New Trial until March 2, 2020.2           Accordingly, the Petitioner’s habeas

petition and Motion for New Trial is subject to being dismissed as untimely

unless the Petitioner can demonstrate that the petition is subject to statutory

tolling under § 2244(d)(1)(B), (C) or (D), or that equitable tolling should

otherwise apply. The Petitioner has not provided an explanation for the delay

in filing his habeas petition or his Motion for New Trial and does not appear

to assert that any of the exceptions in § 2244(d)(1) apply. Accordingly, the




2The Petitioner’s “Motion for New Trial challenging his state conviction falls squarely
within the ambit of 28 U.S.C. § 2254(a).” Hicks v. Virginia, No. 3:18-cv-00118, 2018 WL
1401314, at *2 (E.D. Va. Mar. 20, 2018), appeal dismissed sub nom. Hicks v.
Commonwealth, No. 18-6381, 2018 WL 4922830 (4th Cir. June 11, 2018).
                                          5

          Case 3:19-cv-00511-MR Document 17 Filed 11/13/20 Page 5 of 6
Court will provide the Petitioner twenty-one days to explain why his habeas

petition and his Motion for New Trial should not be dismissed as untimely,

including any reasons why equitable tolling should apply. See Hill v. Braxton,

277 F.3d 701, 706 (4th Cir. 2002).

                                 ORDER

      IT IS, THEREFORE, ORDERED that:

      (1) The Petitioner’s Motion to Proceed in Forma Pauperis [Docs. 4, 6]

are GRANTED.

      (2) The Petitioner shall, within 21 days of entry of this Order, file a

document explaining why his § 2254 Petition for Writ of Habeas Corpus and

his Motion for New Trial should not be dismissed as untimely.            The

Petitioner’s failure to comply with this Order will result in dismissal of the

habeas petition and the Motion for New Trial without further notice.

      (3)   The Clerk of Court is respectfully directed to substitute Erik A.

Hooks, Secretary of the North Carolina Department of Public Safety, as the

respondent in this action.

      IT IS SO ORDERED.
                                       Signed: November 12, 2020




                                      6

        Case 3:19-cv-00511-MR Document 17 Filed 11/13/20 Page 6 of 6
